NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                 MICHELLE NOORDA, Petitioner/Appellant,

                                         v.

                   JOSEPH RASOR II, Respondent/Appellee.

                              No. 1 CA-CV 14-0232
                                FILED 2-24-2015


            Appeal from the Superior Court in Maricopa County
                   Nos. FC2012-094116, FC2012-094117
                              (Consolidated)
                  The Honorable Emmet J. Ronan, Judge

                             APPEAL DISMISSED


                                    COUNSEL

Larson Law Office, PLLC, Mesa
By Robert L. Larson
Counsel for Petitioner/Appellant


Joseph Rasor II, Gilbert
Respondent/Appellee in Propria Persona
                           NOORDA v. RASOR
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Patricia A. Orozco joined.


B R O W N, Judge:

¶1            Michelle Noorda (“Mother”) appeals from the trial court’s
ruling on her post-decree petition relating to child support and spousal
maintenance. Because the court’s ruling is not a final appealable judgment,
we lack jurisdiction and therefore the appeal is dismissed.

¶2           In April 2013, the trial court entered a final consent decree
dissolving the marriage between Mother and Joseph Rasor, II (“Father”).
The decree addressed the parties’ rights and obligations relating to legal
decision-making, child support, and spousal maintenance.

¶3             Mother remarried on May 1, 2013. The next month, Mother
filed a petition seeking termination of spousal maintenance, modification
of Father’s child support obligations, an arrearage award for child support,
and other relief, including an order requiring Father to “pay all of Mother’s
attorney’s fees and costs.”

¶4             In an unsigned minute entry filed on February 24, 2014, the
trial court granted in part and denied in part the relief Mother requested in
her petition. Among other things, the court referred the arrearage request
to the Family Court Conference Center for arrearage calculations and did
not address Mother’s request for attorneys’ fees.

¶5            On March 6, 2014, Mother filed her notice of appeal from the
February 24 unsigned minute entry. The Family Court Conference Center
submitted its final child support calculations to the trial court on April 8,
finding that Father owed $16,408 plus $2,222.35 interest for unpaid child
support. The court did not enter a subsequent order setting the final
arrearage amount. Because Mother had appealed from an unsigned minute
entry, she subsequently requested that the superior court enter a signed
order, which it did on May 22, 2014.

¶6            As a threshold matter, this court has an independent duty to
determine whether we have jurisdiction over an appeal. See Sorensen v.
Farmers Ins. Co. of Ariz., 191 Ariz. 464, 465 (App. 1997).


                                     2
                            NOORDA v. RASOR
                            Decision of the Court

¶7            As a general rule “a notice of appeal filed in the absence of a
final judgment . . . is ‘ineffective’ and a nullity.” Craig v. Craig, 227 Ariz.
105, 107, ¶ 13 (2011); see Arizona Revised Statutes section 12-2101(A)(1). A
limited exception to the final judgment rule exists for premature appeals
filed “after the trial court has made its final decision, but before it has
entered a formal judgment” only if “no decision of the court could change
and the only remaining task is merely ministerial.” Smith v. Arizona Citizens
Clean Elections Comm’n, 212 Ariz. 407, 415, ¶ 37 (2006) (citing Barassi v.
Matison, 130 Ariz. 418, 422 (1981)). Arizona Rule of Family Law Procedures
78(B) provides that “a claim for attorneys’ fees may be considered a
separate claim from the related judgment regarding the merits of a cause.”
Arizona Rule of Civil Procedure 54(b), the counterpart to Rule 78(B),
“prohibits the entry of final judgment absent a determination of all issues,
including attorneys’ fees, except upon express direction from the trial
court.” Bollermann v. Nowlis, 234 Ariz. 340, 342, ¶ 8 (2014).

¶8            Mother argues on appeal, among other things, that the trial
court abused its discretion in failing to award her attorneys’ fees. In its
February 24 unsigned minute entry, the trial court resolved various aspects
of Mother’s petition, but did not rule on Mother’s request for attorneys’ fees
nor did it resolve the issue of Father’s child support arrears. On May 22,
2014, the court entered a virtually identical signed order. Neither the
unsigned minute entry nor the signed order addressed Mother’s request for
attorneys’ fees or set a final child support arrearage amount, and neither
one included Rule 78(B) certification. Thus, because the trial court’s orders
did not resolve all of the claims made in Mother’s petition, no final
appealable judgment has been entered. Id. As a result, this court lacks
jurisdiction over Mother’s appeal, which is premature.

¶9            Accordingly, we dismiss Mother’s appeal for lack of
jurisdiction.




                                  :ama




                                         3